   Case: 1:16-cv-02714 Document #: 213 Filed: 01/24/19 Page 1 of 2 PageID #:3010



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


 LINDABETH RIVERA, on behalf of herself
 and all others similarly situated,
                                                    Civil Action No. 1:16-cv-2714
                       Plaintiff,
                                                    Hon. Edmond E. Chang
        v.
                                                    Magistrate Michael T. Mason
 GOOGLE LLC,

                       Defendant.


                                                    Civil Action No. 1:16-cv-02870
 JOSEPH WEISS, individually and on behalf
 of all others similarly situated,                  Hon. Edmond E. Chang

                       Plaintiff,                   Magistrate Michael T. Mason

        v.

 GOOGLE LLC,

                       Defendant.


                                    NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs, Lindabeth Rivera and Joseph Weiss (collectively,

“Plaintiffs”) in the above-named cases, appeal to the United States Court of Appeals for the

Seventh Circuit from the memorandum opinion and order (Dkt. 206 (sealed); Dkt. 207 (public

redacted version)) and final judgment (Dkt. 208) dismissing Plaintiffs’ claims for lack of subject

matter jurisdiction, entered on December 29, 2018 in Case No. 1:16-cv-2714.


                                             Respectfully submitted,

Dated: January 24, 2019                      /s/ Tina Wolfson
                                             AHDOOT & WOLFSON, PC
                                             Tina Wolfson, admitted pro hac vice
                                             twolfson@ahdootwolfson.com
                                             Robert R. Ahdoot, admitted pro hac vice

                                                1
Case: 1:16-cv-02714 Document #: 213 Filed: 01/24/19 Page 2 of 2 PageID #:3011



                                   radhoot@ahdootwolfson.com
                                   Theodore W. Maya, admitted pro hac vice
                                   tmaya@ahdootwolfson.com
                                   Bradley K. King, admitted pro hac vice
                                   bking@ahdootwolfson.com
                                   10728 Lindbrook Drive
                                   Los Angeles, California 90024
                                   Telephone: (310) 474-9111

                                   CAREY RODRIGUEZ
                                   MILIAN GONYA, LLP
                                   David P. Milian, admitted pro hac vice
                                   dmilian@careyrodriguez.com
                                   1395 Brickell Avenue, Suite 700
                                   Miami, Florida 33131
                                   Telephone: (305) 372-7474

                                   LITE DEPALMA GREENBERG, LLC
                                   Katrina Carroll
                                   kcarroll@litedepalma.com
                                   Kyle A. Shamberg
                                   kshamberg@litedepalma.com
                                   211 West Wacker Drive, Suite 500
                                   Chicago, Illinois 60606
                                   Telephone: (312) 750-1265

                                   Attorneys for Plaintiffs and the Putative Class




                                     2
